Citation Nr: 0420862	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

Medical evidence in the claims file includes characterization 
of the veteran as a combat veteran and also includes 
diagnoses of PTSD.  Service personnel records indicate that 
the veteran completed a tour working as a cook in Vietnam 
from March to October 1969, was not wounded in combat and is 
not in receipt of awards or medals indicative of combat 
service.  Accordingly, there must be credible supporting 
evidence that his claimed in-service stressor(s) occurred in 
order to support the diagnosis of PTSD.  The existence of an 
event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

In this case, the veteran has identified stressors to include 
having seen bodies without heads or legs.  He also indicates 
that during a seven-month period of service in Vietnam, his 
unit, an artillery division, was continuously exposed to 
bombings.  He claims that the stress from such exposure 
caused him to develop PTSD.  From the record it does not 
appear that the RO attempted to obtain verification of the 
veteran's claimed stressors.  Such must be accomplished prior 
to Board adjudication of the claim.

Furthermore, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's claim.  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In statements from June 1998 and June 2001, the veteran 
identified three laypersons who might have information to 
support his claim.  The veteran has not been sufficiently 
advised as to whether and to what degree VA will assist him 
in obtaining such lay statements, or, whether the veteran 
himself is responsible for submitting them to the RO for 
consideration.  Further notification is also indicated to 
ensure that the veteran has been properly apprised of the 
nature of the evidence still needed to support his claim, and 
what evidence he himself is responsible for submitting to VA.

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should specifically 
be advised as to the probative value of 
any lay statements and also clearly 
advised as to his responsibility in 
obtaining such versus what VA will do to 
assist him in that regard.  The veteran 
should also be advised that he is free to 
identify and/or submit other information 
in support of his claim.

2.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressor of 
continuous bombings, to include providing 
the appropriate unit histories pertinent 
to the months the veteran's unit was 
stationed in Vietnam.  A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

3.  Following the above, the RO must make 
a specific determination as to whether 
the claimed stressor is sufficiently 
verified.  

4.  If and only if the stressor claimed 
by the veteran is determined to be 
verified, the veteran should be afforded 
a VA psychiatric examination to confirm 
or refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  The RO must specify for the panel 
the stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If PTSD is diagnosed, the examiner is 
requested to specify the stressor to 
which such diagnosis may be attributed.  
The rationale for all opinions expressed 
should be provided.

5.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
to include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


